Mr. Chief Justice Shepard
delivered the opinion of the
Court:
The appellee, Thomas Blackman, has moved to dismiss this appeal for the reason alleged that the bill of exceptions in the record was settled after the time within which it could be done under the rules of court.
It appears from the transcript that the judgment was rendered December 20, 1907, during a term of court which expired January 7, 1908. On January 2, an order was made extending the term for thirty-eight days for the purpose of settling the bill of exceptions. The period of extension expired February 20, 1908. The transcript contains an entry showing that the bill of exceptions was submitted to the court on February 18, two days before the expiration of the term fixed. The date of signature appears as of March 6, 1908.
In the absence of anything to the contrary, it must be presumed that this submission of the bill was made upon proper notice, as required by rule 55 of the supreme court of the District of Columbia. This is quite different from a mere filing of a bill with the clerk without calling the same to the attention of the court. The appellant’s duty, under the rule, was performed when the bill was prepared and submitted within time to the court for settlement. The bill having been presented within the proper time, the trial justice could have retained it for a time necessary to - enable him to determine its correctness, and his approval and settlement of it could have been entered now for then. In signing this bill it was evidently dated as of the day of signature, although the time for settlement had then expired. This was, apparently, a mere inadvertence on the part of the trial justice, whose attention apparently was not called to the fact, and we think, under the circumstances, that it may be considered as an execution now for then.
The motion to dismiss will be overruled with costs.

Motion denied.